Name: 84/147/EEC: Commission Decision of 5 March 1984 approving a programme for the seed sector in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural structures and production
 Date Published: 1984-03-16

 Avis juridique important|31984D014784/147/EEC: Commission Decision of 5 March 1984 approving a programme for the seed sector in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 073 , 16/03/1984 P. 0080 - 0080*****COMMISSION DECISION of 5 March 1984 approving a programme for the seed sector in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (84/147/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 1 September 1983 the Italian Government submitted the programme for the seed sector; Whereas the said programme relates to the setting up, concentration and rationalization of facilities for collecting, dressing, selecting, packaging and storage of seed and propagating material with the aim of adapting processing capacities and techniques to demand; whereas the programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programme can be approved only for applications provided for under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the seed sector, pursuant to Regulation (EEC) No 355/77, submitted by the Italian Government on 1 September 1983 is hereby approved. 2. Approval of the programme relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.